ORDER

This matter having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action, Response to the Show Cause Order of this Court dated March 20, 2013, and Amended Response to the Show Cause Order, and request for interim suspension pursuant to Maryland Rule 16-773(d), with attached certified copy of an Order issued February 14, 2013, by the District of Columbia Court of Appeals, Case No. 12-BD-074, wherein the District of Columbia Court of Appeals ordered the immediate suspension of Nikolaos Panagiotis Kourtesis from the practice of law in the District of Columbia; and it appearing that Nikolaos Panagiotis Kourtesis is admitted to the Bar of this Court; is this 22nd day of November, 2013.
ORDERED, by the Court of Appeals of Maryland, that Respondent, Nikolaos Panagiotis Kourtesis, be, and he is hereby, indefinitely suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-773(d); and it is further
ORDERED that the Clerk of this Court shall strike the name of Nikolaos Panagiotis Kourtesis from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall *474certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the state.
Judge BATTAGLIA did not participate in the consideration of this matter.